Citation Nr: 1720457	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD).

2. Entitlement to service connection for left diastolic dysfunction.

3. Entitlement to service connection for atrial fibrillation.

4. Entitlement to service connection for tricuspid regurgitation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this appeal for a new examination in July 2016.  Based on the findings of that examination, the Board has expanded the issues on appeal to correspond to additional diagnoses.

The Board notes that service connection for left ventricular systolic dysfunction was granted in the course of this appeal in a March 2017 decision.  This constitutes a full grant of the benefit sought for that issue, and the issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this appeal in July 2016 to obtain additional VA treatment records, a new VA examination, and medical opinions.  In pertinent part, as service connection for a heart block had been established, the Board instructed the examiner to provide opinions as to whether the Veteran's CAD and left diastolic dysfunction were caused or aggravated (made worse) by the Veteran's service-connected heart block.  

The Disability Benefits Questionnaire provided to the VA examiner in February 2017 did not ask this question.  Rather, the VA examiner was asked whether the Veteran's CAD, which "clearly and unmistakably existed prior to service", was as likely as not aggravated by his heart block.  There had been no previous finding that the Veteran's CAD preexisted service.  However, in providing the examiner with this question, VA received a confusing opinion.  The examiner opined that CAD and left diastolic dysfunction clearly and unmistakably existed prior to service, but were not aggravated by the Veteran's heart block, because CAD and left diastolic dysfunction did not exist prior to service.  The examiner also stated that left diastolic dysfunction was less likely than not proximately due to or the result of the Veteran's service, because no diagnosis of left diastolic dysfunction was made as a result of quiescent underlying atrial fibrillation.  Atrial fibrillation and tricuspid regurgitation were attributed to CAD.

The Board finds that the examiner's opinions is inadequate for adjudicative purposes.  The opinion fails to address the question of whether the Veteran's currently diagnosed CAD was aggravated by his heart block.  In addition, the examiner's opinions concerning the etiology of the Veteran's atrial fibrillation and tricuspid regurgitation are conclusory and not supported by an adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Because the examiner's opinions do not adequately address the Veteran's heart conditions, the Board finds that the development conducted fails to comply with the July 2016 remand directives, and that corrective action is therefore necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  Addendum opinions are necessary to fully address the etiology of the Veteran's CAD and left diastolic dysfunction, as well as the Veteran's newly diagnosed heart conditions.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who conducted the February 2017 VA heart examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The following questions should be addressed:

a. Is it at least as likely as not that the Veteran's CAD was caused by his left ventricular systolic dysfunction with AV heart block?

b. Is it at least as likely as not that the Veteran's CAD was aggravated (worsened) by his left ventricular systolic dysfunction with AV heart block?

c. Is it at least as likely as not that the Veteran's left diastolic dysfunction was caused by his left ventricular systolic dysfunction with AV heart block?

d. Is it at least as likely as not that the Veteran's left diastolic dysfunction was aggravated (worsened) by his left ventricular systolic dysfunction with AV heart block?

e. Is it at least as likely as not that the Veteran's atrial fibrillation was incurred in or caused by military service?

f. Is it at least as likely as not that the Veteran's atrial fibrillation was caused or aggravated (worsened) by his left ventricular systolic dysfunction with AV heart block?

g. Is it at least as likely as not that the Veteran's tricuspid regurgitation was incurred in or caused by military service?

h. Is it at least as likely as not that the Veteran's tricuspid regurgitation was caused or aggravated (worsened) by his left ventricular systolic dysfunction with AV heart block?

i. If service connection is established CAD, is it as likely as not the left diastolic dysfunction, atrial fibrillation, and/or tricuspid regurgitation was caused or aggravated by the CAD.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

